Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a moving body detecting unit”, “a setting unit”, “a ratio calculating unit” and “a shadow determining unit” in claims 1 – 7 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “detect”, “set”, “calculate” and “determine” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 – 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-: the Specification discloses that the physical structure about above units are part of ECU (Fig. 3, [0030 – 0034]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 7 recites “the setting unit sets intervals between straight lines in a predetermined angular range to be smaller than intervals between straight lines in an angular range which is different from the predetermined angular range”. The Examiner does not understand what it means. The Examiner interpreted as “the setting unit sets intervals between straight lines to be different from the predetermined angular range”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 –6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US Patent Application Publication 2009/0268027).

Regarding claim 8, Yang discloses an image processing device (Fig. 1) comprising: 
a controller (Fig. 1, #2, image processing device), wherein 
the controller is configured to 
detect a moving body region from a captured image (Fig. 8, S11, [0067 - 0069]), 
Fig. 8, S14, [0076 - 0079], set point CP and straight lines extending radially from CP, see Fig. 9), 
calculate a ratio of the moving body region occupying each of the straight lines or each region which is between two adjacent straight lines (Fig. 8, S17, [0084 - 0087], calculate DIF (considered as a ratio, also equation (B-1) has a ratio)), and 
determine whether or not a shadow is included in the moving body region based on the number of the straight lines or the regions the ratio of which is equal to or greater than a threshold value ([0087], determine whether or not an unnecessary pixel region (a shadow) is included in the moving body region based on the number of the straight lines of the ratio of which is greater than a threshold value).
 
Regarding claim 1, it is corresponding to claim 8, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 8.

Regarding claim 2 (depends on claim 1), Yang disclosed the device wherein the shadow determining unit performs first determining processing to determine that a target exists in the moving body region when the number of the straight lines or the regions the ratio of which is equal to or greater than a first threshold value satisfies a first condition in a first angular range with the reference point as a center ([0079], determine that a target exists in the moving body region when the number of the straight lines each is equal to or greater than LREF), and performs second determining processing to determine that a shadow exists in the moving body region when it is determined that the target exists in the first determining processing, and the number of the straight lines or the regions the ratio of which is equal to or greater than a second threshold value satisfies a second condition in a second angular range with the reference point as the center ([0087], determine whether or not an unnecessary pixel region (a shadow) is included in the moving body region based on the number of the straight lines of the ratio of which is greater than a threshold value).  

Regarding claim 3 (depends on claim 2), Yang disclosed the device further comprising: a shadow region specifying unit configured to specify a shadow region where the shadow exists in the moving body region based on the straight lines or the regions the ratio of which is equal to or greater than the second threshold value in the second angular range, when the shadow determining unit determines that the shadow exists in the moving body region ([0087], determine whether or not an unnecessary pixel region (a shadow) is included in the moving body region based on the number of the straight lines of the ratio of which is greater than a threshold value).  

Regarding claim 4 (depends on claim 3), Yang disclosed the device further comprising: an action determining unit configured to determine an action of the target based on a target region which is a region other than the shadow region in the moving body region [0097, 0101, 0114], exclude unnecessary pixels (shadow) from solid object candidate region, estimates a solid object region).  

Regarding claim 5 (depends on claim 4), Yang disclosed the device wherein the action determining unit determines the action of the target in a determination area ([0097, 0101, 0114], exclude unnecessary pixels (shadow) from solid object candidate region, estimates a solid object region), and the setting unit sets the reference point in the determination area (Fig. 9A, sets the center point Cp in the area of determining solid object region).  

Regarding claim 6 (depends on claim 5), Yang disclosed the device wherein the setting unit sets a central coordinate of the determination area as the reference point (Fig. 9A, sets the center point Cp (as a reference point) in the area of determining solid object region).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang.


Yang fails to explicitly disclose the device wherein the setting unit sets intervals between straight lines in a predetermined angular range to be relatively uniform (Fig. 9A).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang to set intervals between straight lines different from the predetermined angular range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/QIAN YANG/Primary Examiner, Art Unit 2668